



EXHIBIT 10.28
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective as of the 2nd
day of May, 2015, is by and between Animal Health International, Inc. (the
“Company”) and John Adent (“Executive”), an individual residing in the State of
Colorado.
RECITALS
Executive is currently employed by the Company as its President and Chief
Executive Officer;
Executive desires to be employed by the Company as an “at will” employee;
Executive and the Company are parties to a Change in Control Agreement dated
April 22, 2015 (the “CIC Agreement”), a Stockholder Agreement dated June 10,
2011 (the “Stockholder Agreement”), and a Stock Option Agreement dated November
1, 2011 (as amended, the “Stock Option Agreement”); and
The Company desires to continue to employ Executive upon a Change in Control (as
defined below) and provide Executive with certain severance benefits as
described below.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and Executive hereby agree as follows:
AGREEMENTS
1.Employment; Duties. The Company hereby employs Executive on an at-will basis
as its President and Chief Executive Officer, and Executive hereby accepts such
employment and agrees to perform services for the Company upon the terms and
conditions set forth in this Agreement. Executive shall report to and be subject
to the direction of the Company’s Board of Directors. Executive shall devote
substantially all of Executive’s working time and efforts to the business and
affairs of the Company.
2.    Compensation; Benefits; Expenses.
(a)     During Executive’s employment, the Company shall pay Executive an annual
base salary (“Base Salary”) and such bonuses and other compensation as set by
the Company from time to time, less applicable withholdings, payable in equal
installments pursuant to the Company’s regular payroll dates and procedures.
Executive shall also be eligible to participate in the incentive compensation
plans associated with Executive’s position as offered by the Company from time
to time. With respect to any date, the sum of (i) Executive’s then-current
annual base salary and (ii) the average annual cash incentive bonus paid or
payable to Executive in respect of the two most recent fiscal years ending prior
to such date is referred to in this Agreement as Executive’s “Cash Compensation”
as of such date. For the avoidance of doubt, if the annual cash incentive bonus
for any fiscal year has not yet been paid on the date


Page 1



--------------------------------------------------------------------------------





when determining Cash Compensation, the accrued and unpaid amount of such bonus
for such fiscal year shall be used for purposes of such determination.
(b)     Subject to the terms of any applicable benefit plan or policy, Executive
shall be eligible to receive such fringe benefits as are, and may be, made
available to other executive employees of the Company from time to time in the
exclusive discretion of the Company. The Company reserves the right to modify or
discontinue any benefit already provided or as may be provided in the future,
with or without notice, as applicable on a Company-wide basis or to all
comparable Company executives.
(c)     The Company shall reimburse Executive for all reasonable and deductible
out‑of‑pocket expenses which are incurred and submitted by Executive in a timely
manner in connection with the performance by Executive of duties hereunder
during the term of this Agreement, provided that Executive as may be required
obtains prior written approval from the Company to incur such expenses and
submits proper documentation in accordance with the Company’s policies and
procedures in effect from time to time.
3.    Termination.
(a)     By Death. Executive’s employment hereunder shall terminate automatically
upon the date of Executive’s death. The Company shall pay to Executive’s
beneficiaries or estate, as appropriate, the Base Salary earned through the date
of death without further obligation to Executive, except as set forth in Section
3(g).
(b)    By Disability. Executive’s employment hereunder shall terminate as
consistent with applicable law on the last day of the month in which Executive
becomes disabled. The Company shall pay to Executive the Base Salary earned
through the date of termination without further obligation to Executive, except
as set forth in Section 3(g). For this purpose, a disability is the inability of
Executive to perform on a full-time basis the duties and responsibilities of his
employment with the Company by reason of his illness or other physical or mental
impairment or condition, if such inability continues for a period in excess of
180 days during any period of 365 days.
(c)    By Company for Cause. The Company may terminate Executive’s employment
hereunder for Cause (as defined below) at any time by giving written notice to
Executive. The Company shall pay to Executive the Base Salary to which he is
entitled through the end of the day of such termination without further
obligation to Executive.
(d)    By Company Without Cause. The Company may terminate Executive’s
employment hereunder at any time without Cause. Executive agrees that the
Company may dismiss him under this Section 3(d) without regard to (i) any
general or specific policies (whether written or oral) of the Company relating
to the employment or termination of its employees, or (b) any statements made to
Executive, whether made orally or in writing, that pertain to Executive’s
relationship with the Company. In the event of such termination, the Company
shall pay to Executive the Base Salary to which he is entitled through the date
of such termination without further obligation to Executive, except as expressly
set forth in Section 4.


Page 2



--------------------------------------------------------------------------------





(e)    By Resignation. Executive may terminate employment with the Company at
any time upon 30 calendar days prior written notice to the Company. The Company
reserves the right to waive this notice period or any portion thereof and
accelerate Executive’s separation date accordingly; provided that the Company
shall pay to Executive his Base Salary though the full notice period.
(f)    By Mutual Consent. Executive and the Company may terminate this Agreement
by written mutual consent pursuant to the terms as agreed upon between the
parties.
(g)    Benefits or Incentive Compensation upon Termination. Upon Executive’s
termination of employment for any reason, Executive’s rights and interests under
the Company’s benefit or incentive compensation plans applicable to him shall be
determined under the provisions of those respective plans.
(h)    Officer and Director Status. Upon Executive’s termination of employment
for any reason, Executive shall be deemed to have resigned from any and all
officer and director positions, if any, Executive may then hold with the Company
and its affiliates, in each case effective upon such termination of employment.
(i)    Surrender of Records and Property. Upon termination of his employment
with the Company for any reason, or at the Company’s earlier request, Executive
shall deliver promptly to the Company originals and all copies of all records,
manuals, books, blank forms, documents, letters, memoranda, notebooks, reports,
data, tables, or calculations, including notes relating to the same, whether in
tangible or electronic format or media, that are the property of the Company or
its affiliates or that relate in any way to the business, products, practices or
techniques of the Company or its affiliates and all other property, trade
secrets and confidential information of the Company or its affiliates,
including, but not limited to, all office keys, security cards, credit cards,
office equipment, computer hardware and software, company products and
prototypes, and all documents or electronic records which in whole or in part
contain any trade secrets or confidential information of the Company or its
affiliates, that in any of these cases are in his possession or under his
control. Executive may not retain any copies of the documents referred to in
this Section 3(i), other than agreements and other instruments under which
Executive has binding legal obligations. To the extent that Executive has
downloaded or stored any proprietary, privileged, confidential or trade secret
information belonging to the Company or its affiliates on any personal,
non-Company electronic media in Executive’s possession, custody, or control,
such as computers, cell phones, hand-held devices, back-up devices, zip drives,
and the like, Executive agrees to promptly contact the Company to arrange for
transfer of such documents and information back to the Company and for
destruction of such documents and information on Executive’s personal electronic
media.
(j)    Survival. Notwithstanding any termination of this Agreement or
Executive’s employment hereunder, Executive shall remain bound by the provisions
of this Agreement which specifically relate to periods, activities or
obligations upon or subsequent to the termination of Executive’s employment,
including without limitation the provisions of Sections 3(i) and 5.


Page 3



--------------------------------------------------------------------------------





4.    Severance Payments and Benefits
(a)    In Connection With Change in Control. Subject to the conditions set forth
below, if a Change in Control occurs and Executive’s employment is terminated
involuntarily by the Company in a termination not For Cause, or if Executive
terminates his employment with the Company for Good Reason, in either case
within 30 days prior, on the date of, or within two years following, such Change
in Control, Executive will be entitled to the following:
(i)    Severance pay in an amount equal to two times Executive’s Cash
Compensation as of effective date of termination.
(ii)    Provided Executive elects COBRA coverage and otherwise satisfies all
obligations and requirements in order to receive continued health, dental and
vision insurance coverage, the Company will make 18 months (or other maximum
number of months of allowable COBRA continuation coverage for Executive under
federal law during the Severance Period (as defined below)) of COBRA coverage
payments, so long as such payments are permitted under applicable laws and
regulations without the incurrence of any taxes or penalties by the Company or
any of its affiliates (including without limitation, pursuant to Section 2716 of
the Public Health Service Act); provided that if the Company is unable to
continue to cover Executive and/or his beneficiaries under applicable laws and
regulations without incurring taxes or penalties, then, an amount equal to each
remaining COBRA coverage payment shall thereafter be paid to Executive in
monthly installments over the remainder of continuation coverage period;
provided, further, that, notwithstanding the foregoing, such payments shall
cease immediately upon the date Executive first becomes eligible for coverage
under the group health plan of a subsequent employer or service recipient.
(iii)    Payment equal to a prorated portion of Executive’s expected annual cash
incentive bonus for the fiscal year in which the effective date of termination
occurs based on actual Company and/or individual performance through the
effective date of termination, prorated based on the number of calendar days in
such fiscal year in which Executive was employed by the Company (the “Prorated
Bonus”). The amount of the Prorated Bonus shall be determined by the Company in
its sole discretion, taking into account any monthly bonus accruals for purposes
of the Company’s financial accounting in the fiscal year in which the effective
date of termination occurs, the Company’s historical bonus practices and the
then-current business conditions.
(iv)    Notwithstanding anything to the contrary herein, this Section 4(a) shall
be of no force or effect and Executive shall have no rights to any payments or
benefits hereunder following the second anniversary of the first Change in
Control following the date hereof (or, if Executive becomes entitled to
severance payments or benefits under this Section 4(a) prior to such second
anniversary, the last day of the Severance Period) (the “Severance Termination
Date”).
(b)    Other than in Connection With Change in Control. Subject to the
conditions set forth below, if a Change in Control occurs and Executive’s
employment is terminated involuntarily by the Company in a termination not For
Cause, or if Executive


Page 4



--------------------------------------------------------------------------------





terminates his employment with the Company for Good Reason, in either case on or
after two years following such Change in Control, Executive will be entitled to
severance pay in an amount equal to 12 months of Executive’s Base Salary.
(c)    The severance pay described in Section 4(a)(i) or 4(b), as applicable
(“Severance Pay”) and Prorated Bonus, if applicable, will be paid in
substantially equal installments during the period commencing on the later of
(i) the effective date of termination and (ii) the date of the Change in Control
(the “Severance Commencement Date”), and ending on the second anniversary of the
Severance Commencement Date (in the case of payments under Section 4(a)) or the
first anniversary of the Severance Commencement Date (in the case of payments
under Section 4(b)) (the “Severance Period”), in accordance with the Company’s
regular payroll practices, provided that (1) Executive signs and does not revoke
a waiver and release agreement in the form acceptable to the Company on or prior
to the 60th day following the Severance Commencement Date; and (2) any
revocation period of such waiver and release agreement has expired as of such
60th day; provided, further, that no portion of the Severance Pay or Prorated
Bonus shall be made on or prior to the 60th day following the Severance
Commencement Date (and any amount that would have otherwise been paid prior to
such 60th day shall be paid on the first payroll date on or following such 60th
day), subject to execution and non-revocation of the waiver and release
agreement in accordance with this Section 3.
(d)    As clarification, (i) no severance pay or benefits shall be due or paid
if Executive’s termination of employment is For Cause, or as a result of
Executive’s death, disability, voluntary resignation (not for Good Reason) or
retirement, and (ii) to the extent Executive is entitled to any severance pay or
benefits under this Agreement upon termination of employment, such severance pay
and/or benefits shall represent the sole severance pay or benefits to which
Executive is entitled and Executive hereby waives any other right to severance
pay or benefits upon such termination.
5.    Covenants.
(a)    Restrictive Covenants. Executive acknowledges and agrees that, in
consideration for the Company’s obligations set forth herein and other good and
valuable consideration, the sufficiency of which is hereby acknowledged and
agreed, from the date of this Agreement during employment and through the last
day of the Severance Period, Executive shall be subject to, and comply with, the
restrictive covenants set forth on Exhibit A; provided, however, that in the
event that during such period Executive is terminated or resigns and is not
entitled to severance or benefits hereunder, then notwithstanding the foregoing,
Executive shall be subject to the terms of Exhibit A through the second
anniversary of the date of such termination or resignation.
(b)    Non-disclosure Covenant. Except as directed by the Company or as may be
required in the proper discharge of Executive’s employment hereunder, Executive
shall not, during the term of his employment by the Company or at any time
thereafter regardless of the reason for termination, directly or indirectly,
divulge, furnish or make accessible to anyone or use in any way any
confidential, trade secret, privileged, or proprietary information of the
Company or its customers, including without limitation, whether or not reduced
to writing and


Page 5



--------------------------------------------------------------------------------





whether in computerized, electronic, or other form, any customer lists, customer
files or information, account information, planning and financial information,
contracts, sales and marketing information, insurance information, business
strategy or opportunities for new or developing business, that Executive has
prepared, acquired or become acquainted with during his employment by the
Company, whether developed by Executive or others. Executive acknowledges that
the above-described knowledge or information is the property of the Company that
constitutes a unique and valuable asset and represents a substantial investment
by the Company, and that any disclosure or other use of such knowledge or
information, other than for the sole benefit of the Company, would be wrongful
and would cause irreparable harm to the Company. Executive agrees to at all
times maintain the confidentiality of such knowledge or information, to refrain
from any acts or omissions that would reduce its value to the Company, and to
take and comply with reasonable security measures to prevent any accidental or
intentional disclosure or misappropriation. Executive specifically understands
and agrees that he has no right to, and shall not without the Company’s express
written permission, download any of the Company’s confidential, trade secret,
privileged, or proprietary information onto any electronic storage device or
send any such information by email to any email address owned by Executive or by
any person other than the Company. The foregoing obligations of confidentiality
shall not apply to any knowledge or information the entirety of which is now or
subsequently becomes generally and publicly known, other than as a direct or
indirect result of the breach of this Agreement by Executive or a breach of a
confidentiality obligation owed to the Company by any third party. In the event
Executive is requested or required (by oral questions, interrogatories, requests
for information or documents, subpoena, civil investigative demand or other
process) to disclose any proprietary, privileged, confidential or trade secret
information belonging to or relating to the Company, Executive agrees to provide
the Company with prompt notice of any such request or requirement so that the
Company may seek an appropriate protective order or waive his compliance with
the provisions of this Agreement.
(c)    Assignment of Intellectual Property. Executive will promptly disclose in
writing to the Company complete information concerning each and every invention,
discovery, improvement, device, design, apparatus, practice, process, method or
product, whether patentable or copyrightable or not, made, developed, perfected,
devised, conceived or first reduced to practice by Executive, either solely or
in collaboration with others, during the period of Executive's employment
hereunder, whether or not during regular working hours, relating either directly
or indirectly to the business, products, practices or techniques of the Company
or its affiliates (hereinafter referred to as "Developments"). Executive will
keep reasonably complete accounts, notes, data and records of all Developments
in the manner and form requested by the Company. Executive, to the extent that
he has the legal right to do so, hereby acknowledges that any and all of such
Developments are the property of the Company and hereby assigns and agrees to
assign to the Company any and all of Executive’s right, title and interest in
and to any and all of such Developments. Upon request and whether during the
period of Executive's employment hereunder or thereafter, Executive will do all
lawful acts, including, but not limited to, the execution of papers and lawful
oaths and the giving of testimony, that in the opinion of the Company may be
necessary or desirable in obtaining, sustaining, reissuing, extending and
enforcing United States and foreign letters patent, including, but not limited
to, design patents, or other applicable registrations, on any and all of such
Developments, and for


Page 6



--------------------------------------------------------------------------------





perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto. The provisions of this Section 5(c) shall not apply to any Development
meeting the following conditions: (a) such Development was developed entirely on
Executive's own time; and (b) such Development was made without the use of any
Company equipment, supplies, facility or trade secret information; and either
(c) such Development does not result from any work performed by Executive for
the Company, or (d) such Development does not relate (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development.
6.    Section 280G.
(a)    Except as otherwise provided in Section 6(b) below, in the event that it
shall be determined that any right to receive any payment or other benefit under
this Agreement to or for the benefit of Executive, would, in whole or part, when
aggregated with any other right, payment or benefit to or for Executive under
all other agreements or benefit plans of the Company and its affiliates (the
payments and benefits under this Agreement and such other rights, payments and
benefits, collectively, the “Payments”), be nondeductible by the Company (or
other person making such payment or providing such benefit) as a result of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)
and/or would subject Executive to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”) then, to the extent necessary to make the Payments
deductible and to exempt the Payments from the Excise Tax (but only to such
extent and after taking into account any reduction in the Payments relating to
Section 280G of the Code under any other plan, arrangement or agreement), the
Payments shall be reduced (if necessary, to zero). The Payments shall be reduced
by the Company in its reasonable discretion in the following order: (i) first,
the Severance Pay and Prorated Bonus, (ii) second, any other cash payments or
benefits otherwise payable to Executive that are exempt from Section 409A (as
defined below), but excluding any payment attributable to the acceleration of
vesting or payment with respect to any stock option or other equity award with
respect to the Company's securities that are exempt from Section 409A, (iii)
third, any other payments or benefits otherwise payable to Executive on a
pro-rata basis or such other manner that complies with Section 409A, but
excluding any payment attributable to the acceleration of vesting and payment
with respect to any stock option or other equity award with respect to the
Company's securities that are exempt from Section 409A, and (iv) fourth, any
payments attributable to the acceleration of vesting or payment with respect to
any stock option or other equity award with respect to the Company's securities
that are exempt from Section 409A.
(b)    Notwithstanding any other provision of this Agreement, the provisions of
Section 6(a) above shall not apply to reduce the Payments if the Payments that
would otherwise be nondeductible under Section 280G of the Code and/or would
subject Executive to the Excise Tax are disclosed to and approved by the
Company’s stockholders in accordance with Section 280G(b)(5)(B) of the Code and
the Department of Treasury regulations thereunder.
(c)    The Company shall use commercially reasonable efforts to prepare and
deliver to its stockholders the disclosure required by Section 280G(b)(5)(B) of
the Code with


Page 7



--------------------------------------------------------------------------------





respect to the Payments and seek the approval of the Company’s stockholders
pursuant to subsection (b) above.
7.    Definitions.
(a)    “Change in Control” means any of the following:
(i)    Any sale of all or substantially all of the assets of the Company to any
other person or entity (other than the Company or any of its subsidiaries, or
any employee benefit plan maintained by the Company or any of its subsidiaries);
or
(ii)    A change in beneficial ownership or control of the Company effected
through a transaction or series of transactions (other than an offering of
common stock or other securities to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons” (as such terms are used in Section
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (other than the Company, any of its subsidiaries, any Principal
Stockholder, or any employee benefit plan maintained by the Company or any of
its subsidiaries), directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; provided that such
sale or transaction constitutes a “change of control event” (within the meaning
of Treasury Regulation Section 1.409A-3(i)(5)).
(b)    “Company” means, except as set forth in Exhibit A, Animal Health
International, Inc., or any successor thereto. If the Company consolidates or
merges into or with, or transfers all or substantially all of its assets to
another corporation or entity or otherwise consummates a Change in Control, the
Company may, in its discretion, assign any or all obligations and liabilities
under this Agreement to another person or entity and, following such assignment,
the term “Company” as used herein shall mean such other person or entity (or, in
the case of Exhibit A, such other person or entity and its parent, affiliated
and related entities, and any of their respective direct or indirect
subsidiaries), and this Agreement shall continue in full force and effect.
(c)    For Cause. Executive’s employment shall be considered terminated “For
Cause” upon the occurrence of any of the following events:
(i)    willful failure by Executive to perform his or her duties;
(ii)    commission by or conviction of such Executive of, or plea of guilty or
nolo contendere to, any felony or any crime involving moral turpitude;
(iii)    gross or intentional misconduct by such Executive or in connection with
the performance of any material portion of his or her duties for the Company or
any of its subsidiaries;


Page 8



--------------------------------------------------------------------------------





(iv)    material violation of any rule or policy of the Company or its
subsidiaries as determined reasonably and in good faith by the Company;
(v)    Executive’s breach of the Stockholder Agreement; or
(vi)    Executive’s breach of the Stock Option Agreement or any other written
agreement between Executive and the Company (including, without limitation, any
breach of the restrictive covenants thereunder).
(c)    Good Reason. Executive’s voluntary resignation of his employment will be
considered to be with “Good Reason” if Executive terminates his employment with
the Company as a result of the occurrence of any of the following, unless he has
consented thereto in writing:
(i) any material adverse change by the Company in such Executive’s job title,
duties, responsibility or authority (provided that a modification in the person
or entity to whom Executive reports as a result of the transition of the Company
(or its underlying business) into a subsidiary or division of a larger entity in
connection, or the change of Executive’s job title (along with commensurate
duties, responsibility and authority) to President, in either case in connection
with a Change in Control shall not constitute a material adverse change under
this subsection (i));
(ii) failure by the Company to pay any material amount of base salary or bonus
when due to such Executive;
(iii) the termination or denial of such Executive’s right to participate in
material employment-related benefits that are offered to similarly-situated
employees;
(iv) such Executive is required to have his/her principal location of work
changed to any location that is in excess of 50 miles from such Executive’s
principal location of work as of the date hereof; or
(v) a reduction by the Company in (A) Executive’s Base Salary, except for across
the board reductions similarly affecting (i.e. by the same or lesser percentage)
all other similarly compensated employees or (B) following a Change in Control,
any comparable bonus components of Executive’s Cash Compensation.
In order for a termination to be considered for Good Reason under this
Agreement, Executive must notify the Company in writing of the event that is
purported to constitute Good Reason (which notice must be provided not later
than the 30th day following the later of the occurrence of the event purported
to constitute Good Reason or such Executive’s notice thereof) and then the
termination may be considered for Good Reason only if (1) the Company fails to
cure such event within 90 days after the Company’s receipt of such written
notice, or such shorter period as may be designated in writing by the Company,
and (2) such Executive actually resigns within 30 days following the expiration
of such 90-day (or shorter) period.


Page 9



--------------------------------------------------------------------------------





(d)    “Principal Stockholder” means each of (i) R.C. Hummel, (ii) Park L.
Loughlin, (iii) Green Equity Investors V, L.P., (iv) Green Equity Investors Side
V, L.P., (v) LGP Animal Coinvest, LLC, (vi) the subsidiaries and affiliates of
each of the persons or entities described in subsections (i) through (v)
(excluding the Company and its subsidiaries) and (vii) any trusts, the
beneficiaries of which include any of the persons or entities described in
subsections (i) through (vi).
8.    Dispute Regarding “Cause” or “Good Reason”. In the event that there is a
dispute between Executive and the Company as to whether “Cause” for termination
exists or whether a resignation was for “Good Reason”, such dispute shall be
resolved by arbitration in accordance with Section 11 below, and the payments or
deliveries, if any, to be made by the Company in connection with Section 4 shall
be delayed until the final resolution of such dispute in such arbitration, to
the extent permitted under Section 409A.
9.    No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
10.    Injunctive Relief. Each party acknowledges that any breach of this
Agreement by it or him would cause irreparable injury to the other party for
which money damages alone would not constitute an adequate remedy. Accordingly,
each party agrees that the other party shall be entitled to seek injunctive
relief to enforce the obligations under this Agreement. The party seeking
injunctive relief shall not be required to post any bond or other security in
order to obtain such injunctive relief.
11.    Arbitration. Any and all claims, disputes, controversies, or
disagreements of any kind whatsoever arising out of or relating to this
Agreement shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules; provided that
the Company may bring claims against Executive to seek injunctive relief under
this Agreement in a court of competent jurisdiction. Such arbitration shall be
conducted in Denver, Colorado.
Notwithstanding any laws, rules or regulations that may provide for class action
litigation, the arbitrator will have no authority to consider a class action by
one or more executives or employees; nor will the arbitrator have authority to
otherwise preside over any form of a representative or class proceeding. The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration. The award of the arbitrator may be enforced in any court of
competent jurisdiction. BY SIGNING THIS AGREEMENT, EXECUTIVE AND COMPANY ARE
EACH GIVING UP HIS/HER/ITS RIGHT TO A JURY TRIAL AND, EXCEPT AS PROHIBITED BY
LAW, HIS/HER/ITS RIGHT TO PARTICIPATE IN A CLASS ACTION BECAUSE, EXCEPT AS
OTHERWISE SET FORTH IN THIS SECTION 11, ALL CLAIMS WILL BE RESOLVED EXCLUSIVELY
THROUGH ARBITRATION. EXECUTIVE AND COMPANY AGREE THAT EACH MAY BRING CLAIMS
AGAINST THE OTHER ONLY IN HIS/HER/ITS INDIVIDUAL CAPACITY AND


Page 10



--------------------------------------------------------------------------------





NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR REPRESENTATIVE
PROCEEDING.
12.    Attorney Fees. If any arbitration, proceeding or action at law or in
equity, including any action for declaratory or injunctive relief, is brought
which arises out of this Agreement, or which seeks to enforce or interpret this
Agreement or to seek damages for its breach, the prevailing party shall be
entitled to recover reasonable attorney fees from the non-prevailing party,
which fees may be set by the court or arbitration in the trial of such action,
or may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief which may be awarded. For purposes of
this Section 12, Executive will not be deemed to be a “prevailing party” unless
he obtains a final award that is in an amount equal or greater to the Cash
Compensation and that is not subject to appeal (and that, but for any action for
relief by Executive, would not have equaled or exceeded such amount).
13.    Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law, and are
intended to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid, or unenforceable under present or future law. If any
provision of this Agreement or any application thereof shall be held to be
invalid, illegal or unenforceable, then, subject to Section 9 of Exhibit A, the
validity, legality and enforceability of such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof and the
remaining provisions shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its
severance.
14.    Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by recognized overnight delivery service to the parties at the following
addresses or at such other addresses as shall be specified by the parties by
like notice:
If to the Company:
Animal Health International, Inc.
822 7th Street, Suite 740
P.O. Box 1240
Greeley, CO 80632-1240
Attn: Chief Financial Officer


If to Executive:
8275 Sunset Peak Ct.
Fort Collins, CO 80528
The address on record at the Company


Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service


Page 11



--------------------------------------------------------------------------------





or personal delivery, on the date of actual delivery, which date may be
established by the regular business records of any recognized overnight delivery
service.
15.    409A Provisions.
(a)    Notwithstanding any other provision of this Agreement to the contrary,
the parties agree that this Agreement is intended to comply with or be exempt
from Section 409A of the Code, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”), and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A. In no event will the Company
or its affiliates be liable for any additional tax, interest or penalties that
may be imposed on Executive under Section 409A or any damages for failing to
comply with Section 409A.
(b)    Notwithstanding any other provision of this Agreement to the contrary, to
the extent that any payment under this Agreement constitutes “nonqualified
deferred compensation” under Section 409A, the following shall apply to the
extent Section 409A is applicable to such payment:
(i)    Any payable that is triggered upon Executive’s termination of employment
shall be paid only if such termination of employment constitutes a “separation
from service” under Section 409A;
(ii)    For purposes of Section 409A, Executive’s right to receive installment
payments of any severance amount, if applicable, shall be treated as a right to
receive a series of separate and distinct payments;
(iii)    To the extent that any reimbursement of expenses or in-kind benefits
constitutes “deferred compensation” under Section 409A, such reimbursement or
benefit shall be provided no later than December 31 of the year following the
year in which the expense was incurred. The amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year. The amount of any in-kind benefits provided in one year shall not affect
the amount of in-kind benefits provided in any other year; and
(iv)    In the event that Executive is deemed on the date of termination to be a
“specified employee” as defined in Section 409A, then with regard to any payment
or the provision of any benefit that is subject to Section 409A and is payable
on account of a separation from service (as defined in Section 409A), such
payment or benefit shall be delayed for until the earlier of (a) the first
business day of the seventh calendar month following such termination of
employment, or (b) Executive’s death. Any payments delayed by reason of the
prior sentence shall be paid in a single lump sum, without interest thereon, on
the date indicated by the previous sentence and any remaining payments due under
this Agreement shall be paid as otherwise provided herein.


Page 12



--------------------------------------------------------------------------------





16.    Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of Colorado without regard to
the conflicts of law principles of any jurisdiction.
17.    Entire Agreement and Amendment. This Agreement contains the entire
understanding and agreement between the parties, except as otherwise specified
herein, and supersedes any other agreement between Executive and the Company,
including the CIC Agreement, but not including the Stockholder Agreement or the
Stock Option Agreement, whether oral or in writing, with respect to the subject
matter hereof. This Agreement may not be altered or amended, nor may any of its
provisions be waived, except by a writing signed by both parties hereto or, in
the case of an asserted waiver, by the party against whom the waiver is sought
to be enforced.
18.    No waiver. No term or condition of this Agreement shall be deemed to have
been waived, except by a statement in writing signed by the party against whom
enforcement of the waiver is sought. Any written waiver shall not be deemed a
continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.
19.    Counterparts. This Agreement may be executed in counterparts, with the
same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.




Page 13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
THE COMPANY:


ANIMAL HEALTH INTERNATIONAL, INC.




By: /s/ David R. Wagley
Its: Executive VP and CFO




EXECUTIVE:




/s/ John Adent    

John Adent







--------------------------------------------------------------------------------






EXHIBIT A
Restrictive Covenants
Capitalized terms not defined in this Exhibit A shall have the meanings set
forth in the agreement to which it is attached.
(a)Executive agrees that information about the Company, including without
limitation, financial information, sales techniques, trade secrets, systems,
procedures, manuals, confidential reports, customers and principals, as well as
the nature and type of services rendered and products or goods sold by the
Company and the fees or prices charged by it, and any other information about
the operations of the Company, that Executive learns while employed by the
Company is confidential information and proprietary to the Company. Executive
agrees not to directly or indirectly disclose such information or use or
reproduce or otherwise deal with such information. Without limiting the effect
of the preceding sentence, Executive agrees not to use such information in any
way which is or is likely to be directly or indirectly detrimental to the
interests of the Company. Upon termination of employment, Executive (or, upon
death, the estate of Executive) will return to the Company all confidential
information received and will certify in writing to the Company that Executive
(or, upon death, the estate of Executive) has not made or retained copies
thereof and has made no distribution of such information to others. Upon and
following termination of employment for any reason, Executive agrees to continue
to treat all confidential information as private and privileged, and proprietary
to the Company, and will not use for the benefit of Executive or any other
person or entity, or release, divulge, or disclose any of such confidential
information to any person or entity. Executive agrees that upon termination of
employment for any reason, Executive will reconfirm these confidentiality
obligations.
(b)Executive agrees that, while an employee of the Company and for a period of
two years after the date of termination of his employment for any reason (the
“Restricted Period”), Executive shall not, directly or indirectly, engage in any
Competitive Employment.
(c)Executive agrees that, while an employee of the Company, and during the
Restricted Period, Executive shall not, directly or indirectly, solicit for
employment or hire, for the benefit of Executive or for another, any persons
employed by the Company at the date of termination of Executive’s employment or
within six months prior thereto or any persons employed by the Company at the
time of solicitation or hire.
(d)Executive agrees that, while an employee of the Company, and during the
Restricted Period, Executive shall not, directly or indirectly, (a) interfere
with the business relationships of or solicit the business of any customer or
supplier of the Company with whom Executive has had contact as of the date of
termination of employment or during a period of twelve months prior thereto, or
solicit the business of any potential customer or supplier that has been
previously identified as a business prospect by the Company at any time during
the twelve-month period preceding the Restricted Period; or (b) actively
encourage any customer, supplier, vendor or any other person or entity to cease
doing business with the Company.
(e)Executive agrees that, while an employee of the Company and thereafter,
Executive shall not disparage the Company, any of its products or practices, or
any of its directors, officers,


Exhibit A
Page 1



--------------------------------------------------------------------------------





employees, agents, representatives, partners, members, equity holders or
affiliates, either orally or in writing, at any time; provided that Executive
may confer in confidence with his legal representatives and make truthful
statements as required by law.
(f)Prior to accepting other employment or any other service relationship during
the Restricted Period, Executive shall provide a copy of this Exhibit A to any
recruiter who assists Executive in obtaining other employment or any other
service relationship and to any employer or other person or entity with which
Executive discusses potential employment or any other service relationship.
(g)For purposes of this Exhibit A, (a) “Company” shall mean Animal Health
International, Inc., and its parent, affiliated and related entities, and any of
their respective direct or indirect subsidiaries, (b) “Competitive Business”
means any business which competes in the business of distribution of animal
health products and supplies to the livestock industry, or to equine or
companion animal veterinarians or any other business conducted or engaged in by
the Company or any of its subsidiaries or in a business, which as of the date of
termination of employment, the board of directors (including any committee) or
senior management of the Company has taken active steps to engage in or acquire
and (c) “Competitive Employment” means Executive’s entering the employ of, or
rendering any services to, any person or entity engaged in a Competitive
Business or Executive’s becoming interested (other than as a result of ownership
of less than two percent (2%) of an outstanding class of Marketable Securities)
in any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, director, officer, principal, agent employee, trustee, consultant,
or in any other relationship or capacity, (d) “Marketable Securities” means
securities that are freely tradeable by the holder on The New York Stock
Exchange, AMEX or The Nasdaq National Market and in which there is sufficient
trading activity and volume to allow for the orderly disposition of such
securities by the holders.
(h)If Executive violates any of the covenants in this Exhibit A and the Company
brings legal action for injunctive or other relief, the Company shall not, as a
result of the time involved in obtaining the relief, be deprived of the benefit
of the full period of such covenants. Accordingly, the Restricted Period shall
be deemed to extend from the date the relief is granted for the number of years
set forth above, but reduced by the time between the date when the restriction
initially began to run and the date of the first violation of this Exhibit A by
Executive.
(i)If any court or arbitrator shall determine that the scope, duration or other
limitations of the restrictions contained in this Exhibit A are unenforceable,
the restrictive covenants shall not be terminated, but shall be deemed amended
to the extent required to render them valid and enforceable. Executive agrees
that if Executive violates any of the covenants or agreements contained in this
Exhibit A, the Company shall be entitled to an accounting and recovery of all
damages incurred, and all profits, compensation, commissions, remuneration or
other benefits that Executive directly or indirectly realized as a result of,
growing out of or in connection with any such violation. These remedies shall be
in addition to, and not in limitation of, any injunctive relief or other rights
or remedies to which the Company is or may be entitled at law, in equity or
under this Agreement. Executive agrees that (a) a breach of the covenants
contained in this Exhibit A will cause irreparable damage to the Company, the
exact amount of which will be difficult or impossible


Exhibit A
Page 2



--------------------------------------------------------------------------------





to ascertain, (b) the remedy at law for a breach of any provision of the
covenants contained herein will be inadequate and (c) in addition to any other
remedies it may have in the event of breach, the Company may seek injunctive
relief or other equitable remedies, without the necessity of proving actual
damage or posting a bond or other security.
(j)The covenants contained in this Exhibit A are independent, and the existence
of any claim or cause of action of Executive against the Company or any
subsidiary or affiliate, whether predicated on this Agreement or any other
agreement or circumstance, shall not constitute a defense to the enforcement of
such covenants.
(k)Executive acknowledges that (a) sufficient consideration has been given by
each party to this Agreement to the other as it relates hereto; (b) Executive
has been advised to consult with independent legal counsel regarding his rights
and obligations under this Agreement, including those set forth in this Exhibit
A; (c) Executive fully understands the terms and conditions contained herein;
(d) the scope of the business of the Company is independent of the location
(such that it is not practical to limit the restrictions contained in this
Exhibit A to a specified state, city or part thereof); (e) Executive is a member
of the Company’s executive and management personnel, the restrictions and
agreements in this Exhibit A are reasonable and necessary for the protection of
the Company and its confidential information, goodwill and other legitimate
business interests and, without such protection, the Company’s customer and
client relationships and competitive advantage will be materially adversely
affected; and (f) the agreements in this Exhibit A are an essential inducement
to the Company to enter into this Agreement and they are in addition to, rather
than in lieu of, any similar or related covenants to which Executive is party or
by which he is bound. Executive further acknowledges that the restrictions
contained in this Exhibit A shall not impose an undue hardship on him since he
has general business skills which may be used in industries other than that in
which the Company conducts its business and shall not deprive Executive of his
livelihood.


Exhibit A
Page 3

